     Case 4:18-cv-02869 Document 154 Filed on 07/14/20 in TXSD Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS

JOHN HANCOCK LIFE INSURANCE                            )
COMPANY (U.S.A.) f/k/a John Hancock                    )
Life Insurance Company                                 )
                                                       )
                               Plaintiff,              )
                                                       )
       v.                                              )       Case No. 4:18-CV-02869
                                                       )
THE ESTATE OF JENNIFER LAUREN                          )
WHEATLEY, et al.                                       )
                                                       )
                               Defendants.             )

  PLAINTIFF’S UNOPPOSED MOTION FOR LEAVE TO FILE A SUPPLEMENTAL
   BRIEF AND DECLARATION IN SUPPORT OF ITS MOTION FOR AWARD OF
                      ATTORNEYS’ FEES (ECF 77)


       Plaintiff John Hancock Life Insurance Company, USA, f/k/a Manufacturers Life

Insurance Company (“John Hancock”) moves this court for leave to file a supplemental brief and

declaration in support of its Motion for Award of Attorneys’ Fees (ECF 77, 97) to supplement

the record on Plaintiffs’ attorneys’ fees expended since the Motion was originally filed. For the

reasons set forth below, Plaintiff asks the court to sustain its motion:

       1.      John Hancock filed its original Motion for Award of Attorneys’ Fees and

Expenses on September 18, 2019 (ECF 77) and Reply in Support on October 23, 2019 (ECF 97).

       2.      Since that time, John Hancock has expended significant additional attorneys’ fees

defending against Defendant the Estate of Jennifer Lauren Wheatley’s (“the Wheatley Estate”)

largely baseless counterclaims, along with issues raised by Defendant Jeremy Ward (“Ward”).

       3.      John Hancock also seeks to provide the Court with additional authority in support

of an award of attorneys’ fees in addition to those fees expended in preparing and filing the

interpleader claim.
     Case 4:18-cv-02869 Document 154 Filed on 07/14/20 in TXSD Page 2 of 3



       4.       A true an accurate copy of the supplemental brief and affidavit are attached hereto

as Exhibit 1.

       5.       Counsel for John Hancock has consulted with counsel for the Wheatley Estate and

the Wheatley Estate does not oppose this Motion for Leave but does oppose the underlying relief

sought by the supplemental brief and affidavit.

       WHEREFORE, John Hancock respectfully requests this Court grant its motion for leave

and for such other and further relief as the Court deems just and proper.

Dated: July 14, 2020                          Respectfully submitted,

                                              BRYAN CAVE LEIGHTON PAISNER LLP


                                              By: /s/ Jennifer L. Berhorst
                                                  Gregory J. Sachnik
                                                  Texas Bar No. 17503800
                                                  S.D. Texas No. 9757
                                                  2200 Ross Avenue, Suite 3300
                                                  Dallas, Texas 75201
                                                  (214) 721.8000 – Telephone
                                                  (214) 721.8100 – Fax
                                                  E-Mail: Gregory.sachnik@bclplaw.com

                                                  Admitted Pro Hac Vice:

                                                  W. Perry Brandt
                                                  Missouri Bar No. 28292
                                                  Jennifer L. Berhorst
                                                  Missouri Bar No. 61784
                                                  1200 Main Street, Suite 3800
                                                  Kansas City, MO 64105-2100
                                                  Telephone: (816) 374-3200
                                                  Facsimile: (816) 374-3300
                                                  perry.brandt@bclplaw.com
                                                  jennifer.berhorst@bclplaw.com

                                                  Attorneys for Plaintiff John Hancock Life
                                                  Insurance Company (U.S.A.)
     Case 4:18-cv-02869 Document 154 Filed on 07/14/20 in TXSD Page 3 of 3



                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on July 14, 2020, the foregoing was served upon all
counsel of record through CM/ECF filing system.

                                                   /s/ Jennifer L. Berhorst
                                                   Attorney for Plaintiff
